Citation Nr: 1819318	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  99-13 744A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 23, 1997 through July 26, 2006, and from November 1, 2006 through August 27, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to August 28, 2009.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served honorably on active duty from June 1974 to April 1976 and from June 1976 to June 1978.  He also served from May 1980 to March 1984, but received an other than honorable discharge from this period of service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  An April 2009 rating decision granted service connection for PTSD and assigned a temporary total 100 percent rating (TTR) effective July 27, 2006, and a 50 percent rating from November 1, 2006.  A December 2009 rating decision granted another TTR, effective August 28, 2009, followed by a 100 percent schedular rating effective December 1, 2009.  The Veteran disagreed with the 50 percent assigned from November 1, 2006 through August 27, 2009.

In October 2014, the Board granted an earlier effective date of December 23, 1997 for the grant of service connection for PTSD.  At that time, the Board also remanded the issues of entitlement to an initial rating in excess of 50 percent for PTSD prior to August 28, 2009 and entitlement to a TDIU prior to August 28, 2009.

In a December 2014 rating decision, the RO effectuated the October 2014 Board decision, granting an earlier effective date of December 23, 1997 for service connection for PTSD and assigned an initial 10 percent rating.  The Veteran disagreed with the 10 percent rating assigned for PTSD from December 23, 1997 through July 26, 2006 and perfected a timely appeal.

In an April 2017 supplemental statement of the case (SSOC), the RO denied entitlement to a TDIU prior to August 28, 2009 and continued to deny an initial rating in excess of 50 percent for PTSD [from November 1, 2006 and] prior to August 28, 2009. 

In a December 5, 2017 decision, the Board granted an initial rating of 50 percent for PTSD from December 23, 1997 through July 26, 2006, denied entitlement to a rating higher than 50 percent for PTSD for both time periods on appeal, and dismissed the claim of entitlement to a TDIU prior to August 28, 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

As set forth above, in a December 5, 2017 decision, the Board granted an initial rating of 50 percent for PTSD from December 23, 1997 through July 26, 2006, denied entitlement to a rating higher than 50 percent for PTSD for both time periods on appeal, and dismissed the claim of entitlement to a TDIU prior to August 28, 2009.

However, in a Motion to Vacate received on January 9, 2018, the Veteran's attorney pointed out he had requested a 90-day extension on July 24, 2017 along with his Privacy Act Request and requested a 90-day extension again on December 5, 2017, the day the Board issued the decision.  The Board did not respond to either request.  The Motion to Vacate details that additional time was and is needed to review the records received in November 2017 in response to the Privacy Act request and to submit additional argument and evidence currently being developed.

Accordingly, the December 5, 2017 Board decision addressing the issues of entitlement to an initial rating in excess of 50 percent for PTSD for the periods from December 23, 1997 through July 26, 2006, and from November 1, 2006 through August 27, 2009; and entitlement to a TDIU prior to August 28, 2009 is vacated.  The Board will not disturb the partial grant of a 50 percent rating for PTSD from December 23, 1997 through July 26, 2006.

In addition, the appellant's motion for an extension of time to submit additional evidence and argument is hereby granted.  The appellant is advised that he has 90 days from the date of this decision to submit such additional evidence and argument. 




	                        ____________________________________________
	K. Conner
	Veterans Law Judge, Board of Veterans' Appeals

